Third District Court of Appeal
                                State of Florida

                            Opinion filed May 20, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-2137
                           Lower Tribunal No. 14-7210
                              ________________

                          3L Real Estate LLC, etc.,
                                     Appellant,

                                         vs.

                      Upstate Enterprises, LLC, etc.,
                                     Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Jerald Bagley,
Judge.

      Raul E. Espinoza, for appellant.

      Bradley W. Butcher (Fort Myers), for appellee.

Before ROTHENBERG, SALTER and FERNANDEZ, JJ.

      PER CURIAM.

      Plaintiff/counter-defendant/appellant 3L Real Estate LLC appeals to this

Court the trial court’s Final Judgment to Quiet Title to Real Property and for
Reforeclosure,   as   well   as   the   trial   court’s   non-final   order   granting

defendant/counter-plaintiff/appellee Upstate Enterprises LLC’s Motion to Compel

Plaintiff/Counter-Defendant to Exercise Right of Redemption. Appellee agrees

with appellant that as a result of the mortgagee’s failure to name the appellant in

the underlying mortgage foreclosure, the appellant’s February 19, 2014 Certificate

of Title was void, and the trial court’s order compelling appellant to redeem the

property constituted error. Accordingly, based on appellee’s concession of error,

we reverse the Final Judgment to Quiet Title to Real Property and for

Reforeclosure entered on August 5, 2014, as well as the trial court’s Order on

appellee’s Motion to Compel entered on June 4, 2014, and remand to the trial court

for further proceedings consistent with this opinion.

      Reversed and remanded.




                                          2